—Proceeding pursuant to CPLR article 78 to review a determination of the respondent dated August 30, 1999, which revoked, without a hearing, the petitioners’ pistol licenses.
Adjudged that the determination is confirmed and the petition is dismissed on the merits, without costs or disbursements.
The respondent’s determination to revoke the petitioners’ pistol licenses is supported by substantial evidence, and was neither arbitrary and capricious nor an abuse of discretion (see, Matter of Pell v Board of Educ., 34 NY2d 222). The petitioners owned a loaded weapon which was left on the floor of their unattended vehicle while they were shopping. The weapon was stolen from the car and the petitioners failed to report the theft to the police until the next day. The petitioners’ poor judgment and failure to properly safeguard the pistol warrant the revocation of their pistol licenses (see, Penal Law § 400.00 [3]; Matter of Zalmanov v Bratton, 240 AD2d 173; Matter of Gordon v LaCava, 203 AD2d 290).
The petitioners’ remaining contentions are without merit. Santucci, J. P., Friedmann, McGinity and Smith, JJ., concur.